Citation Nr: 1532547	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hemorrhoids, claimed as gangrene.

2. Entitlement to service connection for heel spurs.

3. Entitlement to service connection for Zenker's diverticulum, to include as secondary to hemorrhoids.

4. Entitlement to service connection for blood clot, also claimed as deep vein thrombosis (DVT), to include as secondary to hemorrhoids.

5. Entitlement to service connection for cellulitis, to include as secondary to Zenker's diverticulum and blood clot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. It was last before the Board in December 2013, when it was remanded for further development.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of service connection for hemorrhoids, Zenker's diverticulum, a blood clot, and cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not show that the Veteran has heel spurs or any other foot disability at any time during the appellate period.


CONCLUSION OF LAW

The criteria for service connection for heel spurs are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A January 2007 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2014 VA examiner reviewed the Veteran's claims file, performed in-person examination, and provided clear rationale in support of his opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The October 2014 VA examination is adequate to decide the Veteran's claim for service connection for heel spurs.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims he has heel spurs due to his military service. As the record does not reflect that he has had a diagnosis of heel spurs or another foot disability during the pendency of his claim, the claim must be denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's September 1991 Report of Medical History at separation specifically denies any foot trouble, to include heel spurs. His STRs do not reflect treatment for any foot problems.

His VAMRs show complaints of sore heels in November 2003. November 2003 VAMRs. He was later diagnosed with mild right plantar fasciitis. December 2003 VAMRs.

During his February 2014 VA examination, the Veteran reported seeing a doctor for foot pain around 2002. He stated a podiatrist made custom insoles which he used for "awhile" with good relief. He specifically denied any current foot problems. After examining the Veteran and reviewing his claims file, the examiner declined to make a diagnosis of a foot disability, to include heel spurs and plantar fasciitis.

The preponderance of the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for heel spurs. The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, the Board has also considered the Veteran's contention when he filed his claim that he had heel spurs. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis of a medical issue, including heel spurs, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Board places greater probative weight on the opinion of the VA clinician, a competent, experienced medical professional, than on the Veteran's lay statements.

There is no evidence in the claims file that the Veteran has had a diagnosed foot disability, including heel spurs, during the pendency of this appeal. Additionally, during his February 2014 VA examination the Veteran specifically denied that he had a current foot disability.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for heel spurs, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for heel spurs is denied.


REMAND

The issues of service connection for hemorrhoids, Zenker's diverticulum, a blood clot, and cellulitis are remanded for further development.

The December 2013 Board remand requested that the AOJ obtain any surgical/hospital records from the Veteran's time in Fort Hood, Texas, as he reported he had hemorrhoid surgery there following his return from Kuwait. While the AOJ made one attempt to obtain these records, it did not properly follow the procedures set forth in 38 C F R § 3 159(c) as regarding requesting records from federal facilities. Therefore, there has not been substantial compliance with the requested development. Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has current diagnoses of gastroesophageal reflux disease (GERD) and esophageal diverticulum. See February 2014 VA Examination Report. His March 1989 Report of Medical Examination upon enlistment reflects a history of gastroenteritis and possible peptic ulcer disease. Pre-service treatment records reflect a diagnosis of peptic ulcer disease, which was later refuted. March 1982 and March 1989 PMRs.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

There resultantly is no question that gastroenteritis, at least, pre-dated the Veteran's enlistment. But an addendum opinion is needed regarding whether the Veteran's currently diagnosed GERD and esophageal diverticulum also pre-dated his enlistment or are otherwise related to the pre-existing gastroenteritis.

As the Veteran claims his cellulitis may be secondary to his Zenker's diverticulum and his blood clot may be secondary to hemorrhoids, the claims are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore service connection for cellulitis and a blood clot must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Make additional attempts to obtain any surgical/hospital records for the Veteran dated from April 1991 to October 1991 from Fort Hood, Texas. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Then, returns the claims file to the February 2014 VA examiner for an addendum opinion regarding the Veteran's claimed Zenker's diverticulum. The entire claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the examiner's report.

The VA examiner should opine whether there is clear and unmistakable evidence that the Veteran's current gastroesophageal reflux disease (GERD) and/or esophageal diverticulum pre-existed his military service. In this regard, the examiner should consider the Veteran's March 1989 Report of Medical Examination at enlistment, noting a history of gastroenteritis, as well as his pre-service treatment records showing possible peptic ulcer disease.

(a) If there is clear and unmistakable evidence that GERD and/or esophageal diverticulum pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's GERD and/or esophageal diverticulum, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(b) If there is no clear and unmistakable evidence that GERD and/or esophageal diverticulum pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.

The examiner should consider the Veteran's lay statements regarding his symptomatology. Any opinions expressed must be accompanied by a complete rationale.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for Zenker's diverticulum, as well as the intertwined claims for service connection for a blood clot and cellulitis, to include as secondary to hemorrhoids and Zenker's diverticulum, respectively, should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


